Citation Nr: 0104127	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
simple comminuted left femur fracture, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1958.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation 
for residuals of a simple comminuted left femur fracture was 
denied.  


FINDING OF FACT

The veteran's residuals of a simple comminuted left femur 
fracture are manifested by slight limitation of motion of the 
left hip and left knee and complaints of weakness and pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a simple comminuted left femur fracture are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (2000).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2000).  

Impairment of the femur is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2000).  A 10 percent rating is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is warranted for malunion of 
the femur with moderate knee or hip disability, while a 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted if there had been a fracture of the surgical neck 
of the femur with a false joint, or if there has been a 
fracture of the shaft or anatomical neck of the femur with 
non-union, but without loose motion, for which weight bearing 
is preserved with the aid of a brace.  An 80 percent rating 
is warranted when there has been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).  

The May 1995 VA outpatient treatment record shows that the 
veteran complained of left leg pain, including his hip, thigh 
and knee.  A left hip fracture due to a car accident was 
noted.  Objective examination revealed good peripheral 
pulses.  The left leg in flexion over the thigh and elevation 
of the extended extremity produced pain at the level of the 
hip.  The assessment included status post left hip (left 
femur fracture) as a result of a car accident.  

In August 1995 the VA examined the veteran.  The examination 
findings primarily focused on the varicose veins; however, 
the diagnoses included history of a fracture of the left 
femur, remote.  

The VA examined the veteran in August 1996.  There was no 
swelling or deformity of the left hip.  There was no 
angulation, false motion, or shortening of the left lower 
extremity bone.  No intra-articular involvement was noted.  
The range of motion of the left hip and left knee were 
normal.  X-ray of the left femur revealed thickening of the 
cortex of the proximal one third of the left femur consistent 
with the clinical history given of an old fracture.  There 
appeared to be slight angulation of the distal femur just 
below the area of thickening of the cortex.  The diagnoses 
included residuals of a left femur fracture, minimal.  

In April 1998 the VA examined the veteran.  Both lower 
extremities were equal without discrepancy.  There were two, 
small, 1.0-cm in diameter, rounded, well-healed scars on each 
side of the proximal tibia from the traction for the 
treatment of the fractured femur.  The left lower extremity 
did not present tenderness, deformity, lesions or false 
motion.  Flexion of the left hip was 115 degrees and 
extension was 25 degrees.  Abduction of the left hip was 35 
degrees and adduction of the left hip was 20 degrees.  Left 
hip external rotation was 45 degrees and internal rotation 
was 35 degrees.  

Examination of the left knee revealed that it was stable, 
without swelling or effusion.  There was no increase in 
temperature or deformity.  Flexion was 130 degrees and 
extension was 0 degrees.  The left ankle examination revealed 
a normal left ankle.  The dorsiflexion was 12 degrees and 
plantar flexion was 40 degrees.  X-rays of the left hip 
revealed mild degenerative changes with mild narrowing of the 
left hip joint.  X-rays of the left femur showed a deformity 
of the proximal left femur consistent with an old healed 
fracture.  X-rays of the left knee revealed moderate 
degenerative changes.  The diagnoses included status post 
fracture of the left proximal femur, with residual deformity 
per x-rays.  

At the July 1999 RO hearing the veteran testified that his 
left knee would give way and that he would fall forward 
catching himself with his arm.  Earlier that year, as he was 
coming down a hill, his left knee gave way and he fell 
injuring his right leg.  The veteran reported cramps all of 
the time, especially when he was working in the yard and at 
night while he was in bed.  He had to get up out of bed and 
stand on his toes to relieve the cramping.  He stated that 
after driving about an hour and half to two hours he had to 
stop and rest and get out and walk around some.  The veteran 
describe left hip pain where it was broken and that after 
sitting for a long period of time and getting up there was 
pain.  The doctors told him that he had arthritis of the hip 
and knee and that he walked like a horse because of his left 
leg limp.  The veteran indicated that prior to his right leg 
injury he used to walk a half a mile every evening, but now 
he could not walk.  

The VA examined the veteran in February 2000.  The veteran 
entered the room in no obvious distress.  His gait was not 
abnormal, he undressed and dressed with ease and climbed on 
and off of the table without aid.  The veteran did not wear a 
prosthetic device.  Examination of the knees revealed no 
deformities, swelling, redness or tenderness but the veteran 
stated that rotation of the left leg and the left knee caused 
some distress.  Left knee flexion was 136 degrees and 
extension was to 0 degrees.  The veteran was able to hop 10 
times on each foot with no difficulty.  He could squat and 
rise; walk on his tiptoes and heels without difficulty.  
Pressure over the hips caused no distress and he could flex 
both knees to 105 degrees, extend them to 20 degrees, abduct 
38 degrees and adduct 28 degrees.  He could internally rotate 
both knees to 30 degrees and externally rotate them 45 
degrees. 

Neurologically his deep tendon reflexes at the knees were 
normal but the Achilles reflexes were hypoactive.  The deep 
and superficial sensation of the lower extremities was 
normal.  There was no evidence of atrophy of the muscles 
although the left lower extremity measured slightly less in 
circumference than the right.  There is no obvious muscle 
weakness on examination.  X-ray of the left femur revealed an 
old healed fracture of the proximal metaphysis of the femur.  
The diagnoses included old fracture of the left femur, 
healed, with no functional disability and osteoarthritis of 
the left knee (x-ray).  

In light of these findings, the Board believes that the 
veteran's disability picture more nearly approximates the 10 
percent evaluation currently assigned under Diagnostic Code 
5255.  The veteran's residuals of a simple comminuted left 
femur fracture have been described as well healed and has not 
been shown to produce more than slight hip and knee 
disability.  A higher evaluation requires malunion of the 
femur with moderate or marked knee or hip disability.  The 
August 1996 VA examination report provided that there was no 
swelling or deformity of the left hip; there was no 
angulation or shortening of the left lower extremity bone.  
The range of motion of the left hip and left knee were 
normal.  In April 1998 there was slight left hip and left 
knee limitation of motion.  No physician has noted any 
abnormality related to the left femur fracture or to the 
veteran's left knee.  The evidence thus fails to satisfy 
criteria for a higher evaluation under Diagnostic Code 5255.

An evaluation in excess of 10 percent is warranted if there 
had been a fracture of the surgical neck of the femur with a 
false joint, or if there has been a fracture of the shaft or 
anatomical neck of the femur with non-union, but without 
loose motion, for which weight bearing is preserved with the 
aid of a brace; or with loose motion (spiral or oblique 
fracture).  The August 1996 VA examination report provided 
that there was no false motion or no intra-articular 
involvement.  In April 1998 the left lower extremity did not 
present tenderness, deformity or false motion.  At the 
February 2000 VA examination the veteran's gait normal and he 
did not wear a prosthetic device.  The diagnoses included old 
fracture of the left femur, healed, with no functional 
disability.  The facts fail to show that the criteria for a 
higher evaluation under Diagnostic Code 5255 have been met.

Moreover, in the absence of evidence of ankylosis of the 
knee, more than slight limitation of leg motion, or 
impairment of the thigh, an evaluation in excess of 10 
percent is also not warranted under Diagnostic Codes 5251, 
5252, 5253, 5256, 5260 or 5261.  In addition, an evaluation 
in excess of 10 percent is not warranted under the provisions 
of 38 C.F.R. § 4.40 and 4.45 because all functional loss 
objectively confirmed to be due to the veteran's femur 
fracture is contemplated in the 10 percent evaluation 
currently assigned.  



ORDER

An evaluation in excess of 10 percent for residuals of a 
simple comminuted left femur fracture is denied. 




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

